DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/15/2020, 12/17/2020, 06/15/2021 and 08/10/2021 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 16, line 2) is unclear. The recitation renders the claim indefinite because the parent claim from which it depends, fails to disclose a third and/or fourth part, and therefore, rendering the recitation above unclear. For examination purposes, claim 16 will be considered to be depending from claim 15.
The recitation of “the main pipe further comprises a sixth part” (claim 17, line 2) is unclear. The recitation renders the claim indefinite because the parent claim from which it depends, fails to disclose a third, fourth part, and/or fifth part, and therefore, rendering the recitation above unclear. For examination purposes, claim 17 will be considered to be depending from claim 16.
The recitation of “the main pipe further comprises a seventh part” (claim 18, line 2) is unclear. The recitation renders the claim indefinite because the parent claim from which it depends, fails to disclose a third, fourth part, fifth part, and/or sixth part and therefore, rendering the recitation above unclear. For examination purposes, claim 18 will be considered to be depending from claim 17.
The recitation of “the main pipe further comprises an eight part” (claim 19, line 5) is unclear. The recitation renders the claim indefinite because the parent claim from which it depends, fails to disclose a third, fourth part, fifth part, sixth, and/or seventh part, and therefore, rendering the recitation above unclear. For examination purposes, claim 19 will be considered to be depending from claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 20-21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 7,036,328).
Regarding claim 13, Suzuki discloses a pipe unit (refer to Figs. 1-2) that allows refrigerant to divide or merge, the pipe unit comprising:
branch pipes (40); and
a main pipe (refer to Fig. 1 below, wherein said main pipe is considered to be the pipe that exists from the outdoor heat exchanger 12, and divides itself into pipes 30), wherein 
the pipe unit is connected to a connection pipe (said connection pipe being considered to be the pipe within the outdoor heat exchanger 12 which condenses),
the pipe unit and the connection pipe together form a liquid-side refrigerant channel between an outdoor unit and indoor units (refer to Fig. 1),

communicates with each of the branch pipes (40),
forms a channel through which the refrigerant flows to or from each of the branch pipes (40), and
is disposed, in an installed state, on an outdoor unit side of the branch pipes in the liquid-side refrigerant channel (refer to Fig. 1 below, wherein said main pipe includes a portion locates with the outdoor unit 10),
the main pipe comprises (refer to Fig. 1 below) a first part (refer to Fig. 2 below) that extends in a first direction (horizontally),
at least one of the branch pipes (40) comprises a second part (refer to Fig. 2 below) that extends in a second direction (vertically) intersecting the first direction (horizontally),
the first direction is horizontal in the installed state, and
the second direction is vertical in the installed state.

    PNG
    media_image1.png
    433
    577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    392
    488
    media_image2.png
    Greyscale


Regarding claim 20, Suzuki meets the claim limitations as disclosed above in the rejection of claim 13. Further, Suzuki discloses wherein the at least one of the branch pipes (40) is folded back into a helical shape (refer to portion 42’ as can be seen from Fig. 3).

Regarding claim 21, Suzuki meets the claim limitations as disclosed above in the rejection of claim 13. Further, Suzuki discloses wherein the first direction intersects the second direction substantially at a right angle (refer to col. 5, lines 44-46, and Fig. 2 below, wherein the right angle belongs to portion 42 which is part of the branch that intersects the first direction).

Regarding claim 23, Suzuki meets the claim limitations as disclosed above in the rejection of claim 13. Further, Suzuki discloses wherein the refrigerant that flows from the outdoor unit (10) to the indoor units (20) through the liquid-side refrigerant 

Regarding claim 24, Suzuki discloses an air conditioning system (refer to Fig. 1) comprising the pipe unit according to claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 7,036,328).
Regarding claim 22, Suzuki meets the claim limitations as disclosed above in the rejection of claim 13. Further, Suzuki discloses the branch pipes, but fails to 
However, it appears that the pipe unit of Suzuki would operate equally well with the size of the branch pipes being greater than or equal to one quarter of an inch and smaller than or equal to three quarters of an inch. Further, applicant has not disclosed that the range claimed solves any stated problem, indicating simply that the size of the branch pipes 80 is appropriately selected in accordance with the design specification and the installation environment; the size of the branch pipes 80 is a size appropriate for forming the liquid-side connection circuit RC3a (specifically, set to a size greater than or equal to two bus and smaller than or equal to six bus); the outer diameter is 19.05 mm (or an approximate value of 19.05 mm) and the inner diameter is 16.95 mm (or an approximate value of 16.95 mm).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to cause the pipe unit of Suzuki to have a size of the branch pipes being greater than or equal to one quarter of an inch and smaller than or equal to three quarters of an inch because it appears to be an arbitrary design consideration which fails to patentably distinguish over Suzuki.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
s 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ANA M VAZQUEZ/Examiner, Art Unit 3763